ms-iH-
                                ELECTRONIC RECORD




COA #     06-14-00099-CR                           OFFENSE:        10.01


STYLE:    Ex Parte: Carol Paselk v.                COUNTY:         Hopkins

                       Affirmed as to Article
                       11.072 petition
COA DISPOSITION:       Dismissed as to 11.09       TRIAL COURT: 8th District Court


DATE: 10/1/14                        Publish: No   TC CASE #:      00665




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Ex Parte: Carol Paselk v.                      CCA#:         ItfeS-W
         ?RO S£                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:        03lplj3Jir                                 SIGNED:                      PC:

JUDGE:          Ku UAAyC^—,                             PUBLISH:                     DNP:




                                                                                      MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                             ELECTRONIC RECORD